The Supreme Court affirmed the judgment of the Common Pleas on February 9th, 1885, in the following opinion :
Per Curiam.
We concur in the opinion of the learned judge, in entering judgment for the defendant on the demurrer. A wrongful conspiracy with others to defraud the society of its money, •and the fraudulent taking and appropriating the same to his own use and purposes, is certainly a vicious and indecent practice injurious to civil society. The relator was duly tried according to the rules and regulations of the society. He must abide by its decision.
Judgment affirmed.